     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 1 of 16 Page ID #:1


 1
      REESE LLP
 2    Michael R. Reese (SBN 206773)
      mreese@reesellp.com
 3
      100 West 93rd Street, 16th Floor
 4    New York, New York 10025
      Telephone: (212) 643-0500
 5
      Facsimile: (212) 253-4272
 6
      Counsel for Plaintiff
 7
      (additional counsel on signature page)
 8

 9

10

11

12

13
                           UNITED STATES DISTRICT COURT
14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
      ____________________________________
16                                        :
17
      JONAS JÖDICKE,                      :
                                          :
18         Plaintiff,                     :
19
                                          :
      v.                                  :         Civil Action No.: 20-cv-7946
20                                        :
21    AARON CARTER,                       :         COMPLAINT AND JURY
                                          :         DEMAND
22         Defendant.                     :
23                                        :
      ____________________________________:
24

25

26

27
28



                                               1
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 2 of 16 Page ID #:2


 1                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
 2          Plaintiff, JONAS JÖDICKE (“Jödicke” or “Plaintiff”), brings this complaint in
 3    the United States District Court for the Central District of California against AARON
 4    CARTER (“Carter” or “Defendant”), alleging as follows:
 5                                            PARTIES
 6    1. Plaintiff is a digital artist specializing in majestic animals and magical scenes.
 7       Plaintiff’s work has been licensed and published throughout the world. A partial
 8       client list includes: Ravensburger, Walmart, Adobe, Winsor & Newton, Chameleon
 9       Art products, Daniel Wellington, Diamond Art Club, and Electrothreads. Plaintiff
10       resides Berlin, Germany.
11    2. On information and belief, Carter is a rapper, songwriter, actor, dancer, and record
12       producer. Carter resides at 42236 Blueflax Avenue, Lancaster, California, 93536.
13       Carter’s business office is 8549 Wilshire Boulevard, #1076, Beverly Hills,
14       California, 90211
15                                JURISDICTION AND VENUE
16    3. This is a civil action seeking damages for copyright infringement under the
17       copyright laws of the United States (17 U.S.C. § 101 et seq.).
18    4. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal
19       question); and 28 U.S.C. § 1338(a) (copyright).
20    5. This Court has personal jurisdiction over Defendant, and venue in this District is
21       proper under 28 U.S.C. § 1391(b), because the events giving rise to the claims
22       occurred in this district, Defendant engaged in infringement in this district,
23       Defendant resides in this district, and Defendant is subject to personal jurisdiction in
24       this district.
25    6. This Court also has personal jurisdiction over Defendant, and venue in this District
26       is proper under 28 U.S.C. § 1400(a).
27
28



                                                    2
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 3 of 16 Page ID #:3


 1                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
 2    7. Plaintiff created the illustration, “Brotherhood” (“Copyrighted Illustration”) on
 3       September 1, 2015. [Exhibit 1]. Plaintiff created Copyrighted Illustration in
 4       approximately twelve (12) hours using Photoshop CC on a Wacom tablet.
 5    8. On September 5, 2015, Plaintiff posted Copyrighted Illustration to
 6       www.instagram.com/p/7QnDHxIOVf (Last visited April 1, 2020). [Exhibit 2].
 7    9. Plaintiff posted Copyrighted Illustration with the following copyright information:
 8       © FACEBOOK.COM/JOJOEART. [Exhibit 3].
 9    10. On January 17, 2020, Defendant copied and posted Copyrighted Illustration to the
10       Carter’s Twitter feed, www.twitter.com/aaroncarter (Last visited April 1, 2020).
11       [Exhibit 4].
12    11. Defendant used Copyrighted Illustration to advertise the sale of hoodies available on
13       www.aaroncarter.com. [Exhibit 4].
14    12. Carter has 620,000 followers to his Twitter feed. [Exhibit 5].
15    13. On January 18, 2020, Plaintiff notified Carter of the unlicensed use of Copyrighted
16       Illustration. [Exhibit 6].
17    14. On January 18, 2020, Carter responded by refusing to remove Copyrighted
18       Illustration from his Twitter feed. [Exhibit 7].
19    15. Plaintiff registered Copyrighted Illustration with the United States Copyright Office
20       on February 26, 2020 (Registration No.: VA 2-196-134). [Exhibit 8].
21    16. On March 20, 2020, Defendant copied and posted Copyrighted Illustration to
22       Carter’s Twitter feed, www.twitter.com/aaroncarter. [Exhibit 9].
23    17. Defendant used Copyrighted Illustration as the profile image for Carter’s Twitter
24       feed. [Exhibit 9].
25    18. In all instances described above, Defendant copied and posted Copyrighted
26       Illustration without license nor permission from Plaintiff.
27
28



                                                    3
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 4 of 16 Page ID #:4


 1    COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101
 2                                            ET SEQ.
 3    19. Plaintiff incorporates herein by this reference each and every allegation contained in
 4       each paragraph above.
 5    20. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of
 6       exclusive rights under United States copyright with respect to Copyrighted
 7       Illustration, which is the subject of a valid and complete Certificate of Copyright
 8       Registration by the Register of Copyrights.
 9    21. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the
10       exclusive rights to reproduce and distribute Copyrighted Illustration to the public.
11    22. Plaintiff is informed and believes Defendant, without the permission or consent of
12       Plaintiff, copied and used Copyrighted Illustration on Carter’s Twitter feed,
13       www.twitter.com/aaroncarter. In doing so, Defendant violated Plaintiff’s exclusive
14       rights of reproduction and distribution. Defendant’s actions constitute infringement
15       of Plaintiff’s copyright and exclusive rights under copyright.
16    23. Plaintiff is informed and believes that the foregoing act of infringement was willful
17       and intentional, in disregard of and with indifference to the rights of Plaintiff.
18    24. As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive rights
19       under copyright, Plaintiff is entitled to actual and statutory damages, including any
20       profits realized by Defendant attributable to the infringement, pursuant to 17 U.S.C.
21       § 504 for Defendant’s infringement of Copyrighted Illustration.
22                      COUNT II: CONTRIBUTORY INFRINGEMENT
23    25. Plaintiff is informed and believes that Defendant, without the permission or consent
24       of Plaintiff, knowingly made available Copyrighted Illustration to third party
25       publishers by posting active links to social media companies immediately adjacent
26       to Copyrighted Illustration.
27    26. Plaintiff is informed and believes that Defendant, without the permission or consent
28       of Plaintiff, had knowledge or reason to know of such contributory infringement.


                                                    4
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 5 of 16 Page ID #:5


 1    27. As a result of Defendant’s actions, Plaintiff is entitled to actual damages or such
 2       other and further relief as is just and proper.
 3           COUNT III: REMOVAL AND ALTERATION OF INTEGRITY OF
 4     COPYRIGHT MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. §
 5                                               1202
 6    28. Plaintiff is informed and believes that Defendant, without the permission or consent
 7       of Plaintiff, knowingly and with the intent to conceal infringement, intentionally
 8       removed the copyright management information from Plaintiff’s Copyrighted
 9       Illustration before displaying Copyrighted Illustration on PRP’s commercial
10       website, www.twitter.com/aaroncarter. In doing so, Defendant violated 17 U.S.C. §
11       1202(a)(1) and (b)(1).
12    29. As a result of Defendant’s actions, Plaintiff is entitled to actual damages or statutory
13       damages pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their
14       attorneys’ fees and costs pursuant to 17 U.S.C. § 1203(b)(5).
15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                                    5
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 6 of 16 Page ID #:6


 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
 3    A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights under the
 4       Federal Copyright Act;
 5    B. Immediately and permanently enjoining Defendant, their officers, directors, agents,
 6       servants, employees, representatives, attorneys, related companies, successors,
 7       assigns, and all others in active concert or participation with them from copying and
 8       republishing Plaintiff’s Copyrighted Illustration without consent or otherwise
 9       infringing Plaintiff’s copyright or other rights in any manner;
10    C. Ordering Defendant to account to Plaintiff for all gains, profits, and advantages
11       derived by Defendant by their infringement of Plaintiff’s copyright or such damages
12       as are proper, and since Defendant intentionally infringed Plaintiff’s copyright, for the
13       maximum allowable statutory damages for each violation;
14    D. Awarding Plaintiff actual and/or statutory damages for Defendant’s copyright
15       infringement in an amount to be determined at trial;
16    E. Awarding Plaintiff his costs, reasonable attorneys’ fees, and disbursements in this
17       action, pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and
18    F. Awarding Plaintiff such other and further relief as is just and proper.
19
20

21

22

23

24

25

26

27
28



                                                   6
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 7 of 16 Page ID #:7


 1

 2                                         JURY DEMAND
 3           Plaintiff hereby demands a trial by jury on all claims for which there is a right to
 4    jury trial.
 5

 6

 7
      Dated:        August 31, 2020                   REESE LLP
                                                     /s/ Michael R. Reese
 8                                                   Michael R. Reese
 9
                                                     100 West 93rd Street, 16th Floor
                                                     New York, New York
10                                                   Telephone: (212) 643-0500
11                                                   Facsimile: (212) 253-4272
                                                     Email: mreese@reesellp.com
12

13                                                   REESE LLP
                                                     George V. Granade (SBN 316050)
14                                                   8484 Wilshire Boulevard, Suite 515
15                                                   Los Angeles, California 90211
                                                     Telephone: (310) 393-0070
16                                                   Email: ggranade@reesellp.com
17
                                                     - and -
18

19                                                   David C. Deal
                                                     The Law Office of David C. Deal, P.L.C.
20                                                   P.O. Box 1042
21                                                   Crozet, Virginia 22932
                                                     Telephone: (434) 233-2727
22                                                   Email: david@daviddeal.com
23
                                                     Counsel for Plaintiff
24

25

26

27
28



                                                    7
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 8 of 16 Page ID #:8


 1

 2
                                         EXHIBIT 1

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                             8
     Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 9 of 16 Page ID #:9


 1

 2                                       EXHIBIT 2
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                             9
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 10 of 16 Page ID #:10


 1

 2                                    EXHIBIT 3
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          10
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 11 of 16 Page ID #:11


 1

 2                                    EXHIBIT 4
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          11
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 12 of 16 Page ID #:12


 1

 2                                    EXHIBIT 5
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          12
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 13 of 16 Page ID #:13


 1
                                      EXHIBIT 6

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          13
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 14 of 16 Page ID #:14


 1
                                      EXHIBIT 7

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          14
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 15 of 16 Page ID #:15


 1

 2                                    EXHIBIT 8
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          15
 Case 2:20-cv-07946-DMG-MRW Document 1 Filed 08/31/20 Page 16 of 16 Page ID #:16


 1

 2                                    EXHIBIT 9
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                          16
